The Court

was against the new trials in these cases. They said the principles laid down in the Georgetoxvn case, and §*uarreVs, had settled these ; there was no substantial difference between them. In the two former cases, the jurors were aliens ; which formed a good cause of challenge in each case ; but as the challenges were not made before trial, they held it too late afterwards. So in the present case, the sitting on the grand jury which found the bill was a good ground of challenge in these cases ; but as the de_ fendant sat by, with the indictment before him, and suffered the cases to proceed, and go to the jury without making any objection to Mr. Knight, when the law put it in his power -and afforded him the opportunity, it is too late for him now to take advantage of it. They admitted, that the rules of common law were not lightly to be overlooked, but that diligence was the life of the law, vigilantly non dormienti, jura subveniunt, and when a man himself waived a privilege which he could not take advantage of, it was not for the courts of justice to aid such negligence, by giving him another opportunity of availing himself of it.
The rules for new trials were discharged. The court then proceeded to sentence the defendant to two months’ imprisonment, and to pay a fine of SQL sterling, and to give’ security for his good behaviour, and particularly towards the prosecutor, for the space of two years.
Present, Bukke, Grimke, Waties and Bay.